PER CURIAM.
This matter is before the Court on Petition for Approval of Conditional Guilty Plea for Consent Judgment and Entry of Final Order of Discipline.
On April 30, 1979, The Florida Bar filed its Petition alleging:
1. On July 16, 1977, the Eleventh Circuit Grievance Committee “F” filed its report with The Florida Bar finding respondent guilty of minor misconduct and *1125entered an order of Private Reprimand. In that report, the committee found that respondent engaged in conduct involving dishonesty, fraud, deceit, or misrepresentation in that he wilfully and knowlingly [sic ] failed to file an income tax return to the District Director of Internal Revenue, or to any other proper officer of the United States for the year 1970. The committee also found respondent guilty of committing an act contrary to honesty, justice, or good morals in misconduct constituting a misdemeanor. Respondent was convicted of a criminal misdemeanor for failure to file an income tax return for the aforementioned year.
2. The Board of Governors of The Florida Bar rejected the grievance committee’s recommendation for Private Reprimand.
3. On April 3, 1979, respondent GEORGE BAKER THOMSON submitted to The Florida Bar his Conditional Guilty Plea. ... In his plea, the respondent agrees to a public reprimand by the Court to be published in the Southern Reporter.
4. By his plea, Mr. Thomson admitted that he failed to file an income tax return for the year 1970, a federal criminal misdemeanor.
5.On or about March 17, 1978, the Board of Governors of The Florida Bar voted to approve a' Conditional Plea for Consent Judgment for a Public Reprimand, if it should be submitted by the respondent.
The Petition for Approval of Conditional Guilty Plea is granted, and Respondent, George Baker Thomson, is hereby disciplined by public reprimand to be published in the Southern Reporter based upon the facts set forth above. The publication of this opinion shall serve as the public reprimand to Respondent.
Costs in the amount of $100.00 are hereby taxed against the Respondent.
It is so ordered.
ENGLAND, C. J., and ADKINS, BOYD, HATCHETT and ALDERMAN, JJ., concur.